United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PALO ALTO VETERANS ADMINISTRATION
HOSPITAL, Palo Alto, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1311
Issued: December 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 22, 2009 appellant filed a timely appeal from a March 16, 2009 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
May 8, 2008.
FACTUAL HISTORY
On May 12, 2008 appellant, a 67-year-old vocational nurse, filed a traumatic injury claim
(Form CA-1) for injuries she sustained on May 8, 2008 after a coworker, Leanne Roderick,
allegedly assaulted her. She alleged that Ms. Roderick pushed and shoved her causing her to
experience pain in her right shoulder. The employing establishment reported that it was unable
to establish this occurrence was intentional. Ms. Roderick reported that appellant was walking
quickly down the hall when appellant lightly bumped into her. The employing establishment
noted that no one witnessed the alleged incident.

The Office handled the case as a minor injury with no significant loss of time from work
and authorized physical therapy from May 20 to June 24, 2008.
Appellant submitted physical therapy reports and notes, from May 9 through June 19,
2008, excusing her from work signed by Dr. Mattice Harris, Board-certified in family medicine.
On June 23, 2008 appellant filed a claim (Form CA-7) for reimbursement of leave
without pay from June 26 to July 7, 2008. By letter dated July 2, 2008, the Office advised
appellant that, although the claim had previously been handled as a minor case, it now needed to
be adjudicated, as there was a claim for wage loss. It provided appellant a description of the type
of evidence necessary to prove her claim.
On July 2, 2008 Dr. Harris released appellant to work, beginning July 3, 2008, with
restrictions limiting repetitive movements with her arms and neck, no above-shoulder lifting and
no lifting greater than 15 pounds.
By decision dated August 4, 2008, the Office accepted that the May 12, 2008 incident
occurred as alleged but denied the claim because appellant had not submitted medical evidence
establishing that the accepted incident caused a medically-diagnosed injury.
On August 12, 2008 appellant, through her attorney, requested a hearing. The Office
received additional medical evidence from appellant.
Additional reports or treatment notes were received from Dr. Harris from May 9 through
August 28, 2008 in which he diagnosed neck sprain and strain; right shoulder contusion and
cervical spine strain; mixed hyperlipidemia, chronic pancreatitis, cervicalgia, abdominal pain,
peripheral autonomic neuropathy and Type II diabetes with neuropathy. In his May 9, 2008
report, he diagnosed cervical and shoulder pain and noted that this condition arose from an
incident when another worker “apparently intentionally ran into her.”
Appellant submitted a note dated October 20, 2008, in which she alleged that on
February 15, 2008 she reported instances of misconduct, profanity and sexual harassment to her
employer involving Ms. Roderick. She alleged that Ms. Roderick’s conduct created a hostile
work environment resulting in appellant being assaulted in a narrow hallway on May 8, 2008.
On that date Ms. Roderick bumped shoulders with appellant as they passed each other.
Appellant reported that her employer conducted an internal investigation1 and determined that
she was the cause of the hostility.
At a hearing conducted December 8, 2008, appellant described the events of
May 8, 2008. She testified that she had worked with Ms. Roderick for 10 years and did not
associate with Ms. Roderick outside of work. Appellant alleged that animosity between
Ms. Roderick and her had been going on for about a year. She testified that Ms. Roderick was
mad because appellant had reported her to the chief of ambulatory care and the clinic coordinator
due to her misconduct and use of profanity in the clinic. Appellant testified that Ms. Roderick
was disciplined for that misconduct. She testified that while walking down a narrow hallway a
female coworker intentionally bumped into her causing shoulder-to-shoulder contact, causing
extreme pain and spasms. Following the assault, appellant testified that her employer
1

There is no evidence of this investigation in the record.

2

investigated the May 8, 2008 incident but found that she was responsible for causing the hostility
in the clinic.
By decision dated March 16, 2009, the hearing representative affirmed the Office’s
August 12, 2008 decision because appellant had not established that her alleged injury occurred
in the performance of duty. Rather it found the assault resulted from personal animosity not the
performance of her federal employment duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of the claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was filed within
the applicable time limitation, that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
First, the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit evidence, in the form of medical evidence, to establish that the
employment incident caused a personal injury.6
The employee must also establish the concurrent requirement of an injury arising out of
the employment. This requires that a factor of employment caused the injury.7 Larson, in
addressing assaults arising out of employment, states the following:
“Assaults arise out of the employment either if the risk of assault is increased
because of the nature or setting of the work, or if the reason for the assault was a
quarrel having its origin in the work…. Assaults for private reasons do not arise
out of the employment unless by facilitating an assault which would not otherwise
be made, the employment becomes a contributing factor.”8

2

5 U.S.C. §§ 8101-8193.

3

C.S., 60 ECAB __ (Docket No. 08-1585, issued March 3, 2009).

4

S.P., 59 ECAB __ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

Bonnie A. Contreras, 57 ECAB 364, 367 (2006); Edward C. Lawrence, 19 ECAB 442, 445 (1968).

6

T.H., 59 ECAB ___ (Docket No. 07-2300, issued March 7, 2008); John J. Carlone, 41 ECAB 354, 35657 (1989).
7

Guadalupe P. Americano, 53 ECAB 297 (2002).

8

A. Larson, The Law of Workers’ Compensation, Chapter 8 (2006).

3

ANALYSIS
The Board finds that the Office hearing representative improperly concluded that the
assault resulted from personal animosity but finds that appellant has not established that she
sustained an injury in the performance of duty on May 8, 2008.
Appellant alleged that she sustained an injury as a result of an assault by a coworker,
during which she bumped shoulders with Ms. Roderick. On August 4, 2008 the Office accepted
that appellant bumped into Ms. Roderick on May 8, 2008 as alleged, but denied the claim
because the medical evidence of record did not demonstrate that this accepted incident caused an
injury.
The Office hearing representative thereafter concluded that the incident did not arise out
of the employment as the assault resulted from personal animosity. The evidence of record does
not indicate that appellant and Ms. Roderick had any relationship outside of the workplace. The
animosity between the two employees arose from workplace issues which surfaced
approximately one year prior when appellant had reported alleged misconduct by Ms. Roderick
to management. The origin of the bumping incident involved workplace issues, not personal,
out-the-workplace issues.
The evidence of record, however, is still insufficient to establish appellant’s claim.
Causal relationship is a medical issue and the medical evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on whether there
is a causal relationship between the employee‘s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the employee.9
While Dr. Harris has diagnosed appellant’s condition as cervical spine strain and
cervicalgia and right shoulder contusion, he offered no medical rationale to explain how the
May 8, 2008 incident caused these conditions. In one report, although he referenced that her
condition arose when a coworker ran into her intentionally, there is no discussion in the medical
evidence how that incident caused the diagnosed conditions.
Appellant also submitted reports from a physical therapist. A physical therapist, though,
does not qualify as a “physician” within the meaning of 5 U.S.C. § 8101(2) and cannot render a
medical opinion.10 These reports are of no probative value.
As appellant has submitted no rationalized medical evidence to establish that she
sustained an injury on May 8, 2008 causally related to her employment, she had not met her
burden of proof.

9

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
10

Vickey C. Randall, 51 ECAB 357 (2000).

4

CONCLUSION
The Board finds that appellant has established that she was bumped at work in the
performance of duty on May 8, 2008 but that she has not established that she sustained an injury
as a result of this incident.
ORDER
IT IS HEREBY ORDERED THAT the March 16, 2009 decision of the Office of
Workers’ Compensation Programs is hereby affirmed as modified.
Issued: December 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

